—Motions to dismiss appeal on the ground that no appeal lies from an order entered on default denied and motion for permission to proceed as poor person and for assign*1030ment of counsel denied with leave to renew upon submission by appellant of current financial affidavit. Memorandum: Where a party fails to appear for a hearing but is represented by counsel, the order is not one entered upon the default of the aggrieved party and appeal is not precluded (see, CPLR 321 [a]; 5511; Family Ct Act § 1118). Present—Pine, J. P., Balio, Law-ton, Fallon and Doerr, JJ.